UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6403


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CALVIN ANTONIO SPENCER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:92-cr-00026-BO-1; 2:12-cv-00034-BO)


Submitted:   October 31, 2013             Decided:   November 6, 2013


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Antonio Spencer, Appellant Pro Se. Kristine L. Fritz,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin   Antonio     Spencer      appeals   the    district   court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion.      We have reviewed the record and find no reversible

error.    Accordingly,    we    affirm    for   the   reasons    stated    by   the

district court.      United States v. Spencer, Nos. 2:92-cr-00026-

BO-1; 2:12-cv-00034-BO (E.D.N.C. Feb. 7, 2013).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials    before    this   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          2